Title: To Thomas Jefferson from Lewis Harvie, 24 February 1807
From: Harvie, Lewis
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond, Feb. 24th 1807
                        
                        The business which you did me the honor to confide to my managemement relative to Mazzeis claim to a lot in
                            this town has from a combination of unfortunate events, (of which the principal has been my feeble and debilitated state,
                            the result of complicated disease) not progressed with the rapidity I could have wished. The issue of the suit is however
                            rendered certain by my obtaining from Foster Webb a deed conveying the tenement to Mazzei, and also a power of attorney to
                            myself to collect any rent remaining due. These instruments have been proven in the Henrico court by two witnesses, and I
                            sanguinely hope to obtain the testimony of the third witness in March which form a complete record. An action of ejectment
                            will be commenced before you receive this letter against Taylor, and a bill filed in Chancery to compel the payment of the
                            monies due for the occupation of the tenement. Incapable of attending the prosecution of those suits I have taken the
                            liberty to confide them to the attention of Mr. McCraw a practitioner in the courts where they must be prosecuted, of whose
                            punctuality you may rest perfectly assured.
                        You have learnt I presume, the cruelly afflictive blow, which it has pleased Providence to direct against our
                            distressed family. You Sir can judge what his afflicted children must feel at the loss of such a parent, since an early
                            acquaintance gave you the power of knowing the benignant qualitys of his
                            philanthropic character. Unless the feelings of a son deceive me a better man never descended to the grave The blow was
                            to me utterly unexpected; joined to the disease which preys upon my constitution, it threatened for some time to make me jointly a tenant of the mournful mansion where his honored remains
                            repose. I am now somewhat revived, but my physicians announce to me the necessity of trying the effects of a sea voyage
                            and a milder climate. Italy and the South of Europe generally are recommended. I have considerably hesitated in my
                            determination whether I should take this lengthy voyage, or restrict myself to a trip to Charleston, and from thence to
                            some of the West India Islands, which latter course would be not incompatible with the arrangements which I had formed;
                            previously to my being apprized of the necessity of making every pursuit subordinate to the effort to regain the blessing
                            of health. To relinquish the station conferred on me by my country immediately that it has been bestowed, is to me a
                            painful circumstance; but the victim of disease, with an infants weakness of body and a mind consequently incapable of
                            exertion, It appears to me that I owe it to myself and to my friends to make other considerations yield to the propriety
                            of attempting to remove the evils which deprive me of the pleasure of existence. My resolution has been fixed in this
                            uncertainly as to the course I should pursue, by my brothers being ordered to join a vessel which is said to be destined
                            for the Mediterranean. To have his company and the benefit of his attentions would considerably diminish the disagreements
                            of such an excursion. If there is a probability that the Wasp the vessel to which he is attached will sail in the course
                            of six or eight weeks, I should be highly gratified, if the rules of the Navy permit such an
                            arrangement, to obtain of Captain Smith the commander of the Wasp, a passage to some port in Italy. Not having the
                            happiness to be personally acquainted with this gentleman, I take the liberty of inclosing a letter addressed to the
                            Secretary of the Navy on this subject, which I shall be indebted to you to deliver, in the event of the Squadrons being
                            destined to sail within the time I have mentioned. The state of my health forbids a longer delay
                        On a former occasion where circumstances impossible to explain gave to my character an appearance of
                            fickleness which I can not think is its proper attribute, you honored me with letters of introduction to your friends in
                            Europe. Having once been offered this act of kindness which would command to me attentions, and opportunitys of
                            improvement I could not otherwise aspire to, I flatter myself it will not now be witheld. Such an introduction may dispel
                            somewhat the Gloom which hovers round the Invalid; and Should returning health open to me the prospect of future exertions
                            to your auspices I may be indebted for acquirements which are not within the power of the obscure man to attain.
                        Here Sir perhaps I ought to stop. To another than yourself I should certainly be silent. Should the following
                            observations be disagreeable you will attribute the freedom with which they are made to the flattering interest you have
                            appeared to take in my welfare, and those kind attentions which induced me to beleive that I have been honored with your
                            friendly regard. The excursion I make is extremely inconvenient in many respects. It forces me to resign a station I deem
                            an honorable one & which my contracted fortune renders very desirable. & My profession also during my absence will be
                            abandoned. The funds which I can command for the expedition are limited; and this circumstance may I fear force me to
                            return to America before my health is reestablished. Weighing duly those considerations, were it possible to give a
                            destination to my pursuits which would imploy me a few years in Europe in some public station, I should imbrace such an
                            opportunity with real satisfaction. I know not whether there exists under the present arrangements of Government any
                            situation to which I might reasonably aspire, in any of the European countries with which we hold connexion. I should
                            greatly prefer to reside in France, though I should be content to occupy a position not inferior to what I at present hold
                            in its relation in Society in England, or for a short period in Spain. My stay in Italy I would willingly make subserve
                            such an arrangement, should it accord with your views to give it existence. In mentioning this subject I have felt
                            considerably imbarassed; Were the communication generally known I am aware of the ungenerous use that would be made of it;
                            but I trust that your acquaintance with my character and principles will induce you to appreciate justly the motives which
                            actuate my conduct. Want of health compels me to visit Europe; and when there I should be happy to mingle in the Society
                            to which public appointment generally introduces a stranger; I should be happy to return to my country not altogether
                            incapable of advancing its prosperity, by an acquaintance with the systems adopted in the countries I visited. There is
                            also another consideration which operates with me as an incentive to disclose my views to the patron of my earliest
                            fortunes. My habits my feelings incline me to public life; and was it in my power to select, That department of public
                            life which is connected with diplomacy would be my choice
                        To other honors the door is open. It is habitual to solicit a seat in the legislature. It is not deemed
                            undignified to avow a preference for a situation in the Executive. But a candid exposition of sentiment to those who have
                            the power of bestowing, appears to be the only mode of obtaining foreign appointment. Delicacy forbad me during my
                            residence under your roof, to mention my wishes, though they then existed in equal force; perhaps I should still continue
                            to seal my lips; but since then I have not been entirely unnoticed by my country & I have beleived that the disclosure
                            of my objects would not be deemed improper. I will conclude Sir with remarking that I am ignorant whether any station
                            exists or is likely to exist to which I could have pretension, that I have mentioned my views under the confidence that
                            you will view with indulgence even what you may deem an error in the conduct of a person whose character has in some
                            measure been formed by your friendly instructions, and with the hope that if the subject is unpleasant, it will be
                            dismissed from remembrance.
                        Should it be the pleasure of Captain Smith to receive me on board the vessel he commands, I will attend at
                            Washington or Hampton as may be most convenient. Stores for the voyage I presume can be procured conveniently at either
                            place. If you Sir should have any communication to make to that part of Europe which I propose to visit it would afford me
                            pleasure to take charge of any packet you might think proper to confide to my care. It is unnecessary to add that I should
                            be highly gratified by any observations which you may impart to render my visit to Europe useful or agreable. 
                  I pray you
                            Sir to be assured of my warmest esteem and respect
                        
                            L Harvie
                            
                        
                    